DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 9/16/2021 and to the Preliminary Amendment of 11/24/2021. Claims 20-39 are presented for examination. Claims 1-19 were cancelled.
Claim Rejections - 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 28, 31-34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al (U.S. Patent Application 20150206321) in view of Gammons (U.S. Patent Application 20130185642) and in view of Nielsen (U.S. Patent 6,882,354). 
Regarding claims 20, 38 and 39, Scavezze et al teaches a wearable display system (i.e. HMD (FIG. 2 and par. 54)) comprising: 
a display configured to be positioned in front of an eye of a user, the display configured to project virtual content toward an eye of the user (i.e. . utilizing an HMD, an end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects (FIG. 4 and par. 33)); and 
non-transitory storage configured to store virtual content associated with a library of virtual content (i.e. memory (FIG. 7 element 8310)); 
a hardware processor in communication with the display and the non-transitory storage (i.e. processor (FIG. 7 element 8312)), the hardware processor programmed to: 
direct the display to render a virtual layout of virtual content associated with a subset of the library of virtual content (i.e. display virtual objects, such as a virtual document within an augmented reality environment (FIG. 4 and par. 56)); 
receive a user indication to scroll the virtual layout (i.e. the user gazes at the scrollbar for a period of time to start scrolling content (par. 57). Scroll the displayed content (FIG. 6A step 606 and par. 69)); 
direct the display to render a scrollbar (i.e. the virtual document has a scrollbar with a movable bar 44 (FIG. 4AB and par. 56)).  
Scavezze et al doesn’t expressly teach the display configured to present virtual content at multiple depths; and 
wherein a direction of the scroll is from foreground to background or from background to foreground such that the virtual content scrolls through multiple depths; 
direct the display to render a scrollbar.  
Gammons teaches the display configured to present virtual content at multiple depths (i.e. display a carousel or a wall of icons in virtual 3D space (FIG. 8 and par. 134, FIG. 10 and par. 157)); and 
receive a user indication to scroll the virtual layout, 
wherein a direction of the scroll is from foreground to background or from background to foreground such that the virtual content scrolls through multiple depths; 
direct the display to render a scrollbar (i.e. scroll using a slider or scroll bar to rotate the carousel in virtual 3D space and bring various objects to the frontal position in the foreground (FIG. 8 and par. 133-135)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Gammons to display and scroll the virtual content at multiple depths, because doing so would improve the ability of a user to find items among large numbers of items displayed on the screen (par. 8).
Scavezze et al and Gammons don’t expressly teach wherein the scrollbar is presented at multiple depths along the direction of the scroll.  
Nielsen teaches direct the display to render a scrollbar, wherein the scrollbar is presented at multiple depths along the direction of the scroll (i.e. a scroll bar which follows an arbitrary path in a three-dimensional virtual world and relevant coordinate systems useful in representation when viewing a scroll bar and objects in that world (FIG. 10 and col. 8 lines 1-4)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Nielsen to display the scrollbar at multiple depths along the direction of the scroll, because doing so would be useful when viewing a scroll bar and objects in the virtual world (FIG. 10 and col. 8 lines 1-4)).


Regarding claim 21, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20, but Scavezze et al and Nielsen don’t expressly teach wherein the virtual content that is at a more distant depth to the user is smaller than the virtual content at a closer depth to the user.
Gammons teaches wherein the virtual content that is at a more distant depth to the user is smaller than the virtual content at a closer depth to the user (i.e. icons located farther from the user are smaller than icons located closer to the user (FIG. 8, 10 and par. 7, 77)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Gammons to display the virtual content that is at a more distant depth to the user as smaller than the virtual content at a closer depth to the user, because doing so would improve the ability of a user to find items among large numbers of items displayed on the screen (par. 8).


Regarding claim 28, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20. Scavezze et al further teaches wherein to receive the user indication to scroll the virtual layout, the hardware processor is programmed to receive an input from a user-input device, to detect hovering of a cursor near a region of the virtual layout, or to receive a detection of a user gesture (i.e. the user gazes at the scrollbar for a period of time to get it moving (par. 57). Scroll the displayed content (FIG. 6A step 606 and par. 69))).  


Regarding claim 31, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20. Scavezze et al further teaches wherein the hardware processor is further programmed to direct the display to render additional graphical elements indicative of a scroll direction or a scroll amount (i.e. the scrollbar includes up and down arrows at its edges (FIG. 4AB). Examiner note: the arrows in a scrollbar are used to scroll a document by small amounts in either of the two directions of scrolling, i.e. up/down: this is well-known behavior in the scrollbar art).  


Regarding claim 32, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20. Scavezze et al further teaches wherein the scrollbar is elongated along a scrollbar axis, and the hardware processor is programmed to direct the display to render the scrollbar such that the scrollbar axis is in a direction of the scrolling (i.e. the scrollbar is a long narrow vertical rectangle in the direction of scrolling, i.e. up/down, on which the bar 44 is located (FIG. 4). Examiner note: the scrollbar has a track in the direction of scrolling: this is well known behavior in the scrollbar art).  


Regarding claim 33, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20. Scavezze et al further teaches wherein the hardware processor is programmed to direct the display to render the scrollbar, after scrolling ceases, at a position relative to the scrollbar that is representative of the current scrolling location relative to the library of virtual content (i.e. the first region 41 corresponding with a first portion of the content that has already been read by the end user and a second region 42 corresponding with a second portion of the content that has not been read by the end user (FIG. 4AB and par. 56). Display a scrollbar corresponding to the second region different from the first region of the virtual content (FIG. 6B step 636)).  


Regarding claim 34, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20. Scavezze et al further teaches wherein the hardware processor is programmed to direct the display to render the movable position of the movable edge at a rate that is representative of a scrolling speed of the scroll (i.e. head tracking techniques may be used to determine a head movement speed and a degree of head movement for determining an updated position for the scrollbar 44. A new position for the scrollbar 44 may be determined based on the head movement speed and the degree of head movement. The new position of the scrollbar 44 may correspond with new content to be displayed on the virtual content reader 40 (par. 57)).  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al in view of Gammons and in view of Nielsen, and further in view of Lewis (U.S. Patent Application 20130208234). 
Regarding claim 22, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20, but they don’t expressly teach wherein the virtual content that is at a more distant depth to the user is more transparent than the virtual content at a closer depth to the user.
Lewis teaches wherein the virtual content that is at a more distant depth to the user is more transparent than the virtual content at a closer depth to the user (i.e. a translucent background follows surrounding area object in real time as seen from the user of the wearable optics device (FIG. 22F and par. 115)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Lewis to display the virtual content that is at a more distant depth to the user as more transparent than the virtual content at a closer depth to the user, because doing so would provide a method to eliminate or reduce glare and increase the visibility of the object (par. 115).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al in view of Gammons and in view of Nielsen, and further in view of Abovitz et al (U.S. Patent Application 20150235441). 
Regarding claim 23, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20, but they don’t expressly teach wherein the virtual content that is at a more distant depth to the user has lower resolution than the virtual content at a closer depth to the user.
Abovitz et al teaches wherein the virtual content that is at a more distant depth to the user has lower resolution than the virtual content at a closer depth to the user (i.e. the image field may be generated to have a higher concentration of light or image information proximal to the viewer in contrast to portions that are relatively distal to the viewer. Thus, virtual objects in the foreground of an image field may be rendered at a higher resolution (e.g., higher density of focal planes) than objects in the background of the image field (par. 215)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Abovitz et al to display the virtual content that is at a more distant depth to the user with lower resolution than the virtual content at a closer depth to the user, because doing so would advantageously take into account the typically higher sensitivity of the vision system for relative close objects or images as compared to more distal objects of images (par. 215).


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al in view of Gammons and in view of Nielsen, and further in view of Macnamara (U.S. Patent Application 20140003762). 
Regarding claim 24, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20, but they don’t expressly teach wherein the display comprises a plurality of waveguides configured to transmit image information to the eye of the user with various levels of wavefront curvature so as to project images onto different depth planes.
Macnamara teaches wherein the display comprises a plurality of waveguides configured to transmit image information to the eye of the user with various levels of wavefront curvature so as to project images onto different depth planes (i.e. a wave guide reflector array projector (WRAP) apparatus or multiple depth plane three dimensional (3D) display system generate multiple virtual depth planes at respective radial focal distances to simulate a 4D light field (par. 35). By concatenating in a wave guide a series of micro-reflectors 540 whose shapes and orientation together project a 3D image that corresponds to a spherical wave front produced by a virtual point source at a particular x, y, z, coordinate. Each of the 2D wave guides or layers 506 provides an independent optical path relative to the other wave guides, and shapes the wave front and focuses incoming light to project a virtual depth plane 522 that corresponds to a respective radial distance. With a sufficient number of 2D wave guides, a user viewing the projected virtual depth planes experiences a 3D effect (FIG. 5C and par. 41, 46). Each wave guide 504 has a linear array of curved micro-reflectors 540 that are shaped and angularly oriented such that each angled light beam that is guided through the wave guide 504 is into a three dimensional curved pattern (FIG. 3BC and par. 50)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Macnamara to use a plurality of waveguides configured to transmit image information to the eye of the user with various levels of wavefront curvature so as to project images onto different depth planes, because doing so would provide a method to mimic the psycho-physical effect that is produced by a real, continuous, three dimensional object or scene (par. 35).


Regarding claim 25, Scavezze et al and Gammons and Nielsen and Macnamara teach the wearable display system of claim 24, but Scavezze et al and Gammons and Nielsen don’t expressly teach wherein the display comprises one or more light sources configured to direct light into the plurality of waveguides.
Macnamara teaches wherein the display comprises one or more light sources configured to direct light into the plurality of waveguides (i.e. an optical apparatus generates light to simulate a four dimensional (4D) light field that would be produced by light reflecting from a real three-dimensional object or scene. For example, a wave guide reflector array projector (WRAP) apparatus or multiple depth plane three dimensional (3D) display system may generate or project multiple virtual depth planes at respective radial focal distances to simulate a 4D light field (par. 35). Light may be coupled to the 2D array 503 from one or more RGB (red, green, blue) light sources 544 (FIG. 8 and par. 47). Each wave guide layer 506 is driven by a different multi-mode fiber 512 that propagates an angular pattern corresponding to that portion of the visual field which is contained in a particular depth layer volume. These angular patterns are generated by drive electronics (e.g., RGB light source, intensity modulator) (FIG. 5 and par. 55). A z-axis optical coupler 562 can be equipped with optical gates 522 that are synchronized with the beam deflector 550 to sort the light beams from a multiplexed input cone 542 into multiple output channel cones 572 that correspond to each of the depth plane in the virtual 3D volume 1604 (FIG. 8-9 and par. 62)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Macnamara to use one or more light sources configured to direct light into the plurality of waveguides, because doing so would provide a method to mimic the psycho-physical effect that is produced by a real, continuous, three dimensional object or scene (par. 35).


Regarding claim 26, Scavezze et al and Gammons and Nielsen and Macnamara teach the wearable display system of claim 24, but Scavezze et al and Nielsen and Macnamara don’t expressly teach wherein scrolling the virtual content comprises adjusting one or more depth planes onto which the virtual content is projected to cause the virtual content to appear closer or further from the user.
Gammons teaches wherein scrolling the virtual content comprises adjusting one or more depth planes onto which the virtual content is projected to cause the virtual content to appear closer or further from the user (i.e. scroll using a slider or scroll bar to rotate the carousel in virtual 3D space and bring various objects to the frontal position in the foreground (FIG. 8 and par. 133-135). Icons that are farther from the user are smaller than those that are closer to the user (FIG. 8, 10 and par. 7, 77)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Gammons to scroll the virtual content by adjusting one or more depth planes onto which the virtual content is projected to cause the virtual content to appear closer or further from the user, because doing so would improve the ability of a user to find items among large numbers of items displayed on the screen (par. 8).


Claims 27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al in view of Gammons and in view of Nielsen, and further in view of Cotterill (U.S. Patent Application 20100306704). 
Regarding claim 27, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20, but they don’t expressly teach wherein the virtual layout comprises a grid.  
Cotterill teaches wherein the virtual layout comprises a grid (i.e. display a grid of page icons, i.e. a table of two rows by three columns (FIG. 6)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cotterill to use a virtual layout comprising a grid, because doing so would provide a method to control how much of a large document may be viewed at one time, as well as how many files or objects to view at any one time, for example, within a folder (par. 44).


Regarding claim 35, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20. Scavezze et al further teaches
direct the display to render a scrollbar that comprises a bar having a movable edge (i.e. the virtual document has a scrollbar with a movable bar 44 (FIG. 4AB and par. 56). Examiner note: a scrollbar has a movable bar that indicates the position of the currently viewed page in the document: this is well known behavior in the scrollbar art); 
direct the display to render, during scrolling, the movable end at a movable position that is representative of a current scrolling location associated with the library of virtual content (i.e. the bar moves and changes positions during the scrolling (FIG. 4AB). The first region 41 corresponding with a first portion of the content that has already been read by the end user and a second region 42 corresponding with a second portion of the content that has not been read by the end user (FIG. 4AB and par. 56). Display a scrollbar corresponding to the second region different from the first region of the virtual content (FIG. 6B step 636)).
Scavezze et al doesn’t expressly teach a bar having a temporarily fixed edge, the temporarily fixed edge rendered during scrolling at a-3-Application No.: 17/477127 Filing Date:September 16, 2021fixed position that is representative of an initial scrolling location associated with the subset of the library of virtual content; and 
direct the display to render, after scrolling ceases, the temporarily fixed edge at a position such that a length of the bar relative to a length of the scrollbar is representative of a fractional amount of the library of virtual content that is rendered in the virtual layout.  
Cotterill et al teaches direct the display to render a scrollbar that comprises a bar having a temporarily fixed edge and a movable edge, the temporarily fixed edge rendered during scrolling at a-3-Application No.: 17/477127 Filing Date:September 16, 2021fixed position that is representative of an initial scrolling location associated with the content (i.e. a slider has a fixed edge and a movable edge which can be dragged (FIG. 4 and par. 27). The user drags the right edge 410 along the track 406 to the right in order to define the right endpoint of the selected range. The left endpoint is defined by the initial position of the thumb 404 (FIG. 4 and par. 34)); and 
direct the display to render, after scrolling ceases, the temporarily fixed edge at a position such that a length of the bar relative to a length of the scrollbar is representative of a fractional amount of the library of virtual content that is rendered in the virtual layout (i.e. the slider defines a range (FIG. 4 and par. 32). Control how much of a large document may be viewed at one time, as well as how many files or objects to view at any one time, for example, within a folder (FIG. 6 and par. 44). Examiner note: the length of the bar relative to the length of the scrollbar indicates the size of the currently displayed page relative to the size of the whole document: this is well known behavior in the scrollbar art). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cotterill to use a scrollbar with a bar with a fixed edge, because doing so would provide a technique that allows the selection of a point or range that does not suffer from other shortcomings (par. 9).


Regarding claim 36, Scavezze et al and Gammons and Nielsen and Cotterill et al teach the wearable display system of claim 35, but Scavezze et al and Gammons and Nielsen don’t expressly teach wherein the length of the bar is a distance between the position of the temporarily fixed edge and the position of the movable edge after scrolling ceases.
Cotterill teaches wherein the length of the bar is a distance between the position of the temporarily fixed edge and the position of the movable edge (i.e. using the slider as the thumb of a scrollbar to define a range (FIG. 6 and par. 44)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cotterill to have the length of the bar as the distance between the two edges after scrolling ceases, because doing so would provide a method to control how much of a large document may be viewed at one time, as well as how many files or objects to view at any one time, for example, within a folder (par. 44).


Regarding claim 37, Scavezze et al and Gammons and Nielsen and Cotterill et al teach the wearable display system of claim 35, but Scavezze et al and Gammons and Nielsen don’t expressly teach wherein, after scrolling ceases, the hardware processor is programmed to direct the display to snap the position of the temporarily fixed edge to the position such that a length of the bar relative to a length of the scrollbar is representative of a fractional amount of the library of virtual content that is rendered in the virtual layout.
Cotterill teaches wherein, after scrolling ceases, the hardware processor is programmed to direct the display to snap the position of the temporarily fixed edge to the position such that a length of the bar relative to a length of the scrollbar is representative of a fractional amount of the library of virtual content that is rendered in the virtual layout (i.e. the slider defines a range (FIG. 4 and par. 32). Control how much of a large document may be viewed at one time, as well as how many files or objects to view at any one time, for example, within a folder (FIG. 6 and par. 44)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cotterill to snap the position of the temporarily fixed edge to the position such that a length of the bar relative to a length of the scrollbar is representative of a fractional amount of the library of virtual content that is rendered in the virtual layout, because doing so would provide a technique that allows the selection of a point or range that does not suffer from other shortcomings (par. 9).


Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al in view of Gammons and in view of Nielsen, and further in view of Conway et al (U.S. Patent Application 20090325607). 
Regarding claim 29, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20, but they don’t expressly teach wherein the scrollbar is not rendered by the display prior to the receipt of the user indication to scroll the virtual layout.
Conway et al teaches wherein the scrollbar is not rendered by the display prior to the receipt of the user indication to scroll the virtual layout (i.e. when a user indicates intent to scroll a list, a scroll bar appears at the edge of the screen (par. 5, 28). Receive flick input on long list. Is list long? Yes: Display control (FIG. 4B steps 422, 424, 428 and par. 90-91)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Conway et al to not display the scrollbar before the user makes a scrolling gesture, because doing so would provide graphical information in sufficient detail for a user while still giving the user a sense of space and permitting the user to move intuitively throughout the space (par. 4), and would provide the user with a contextual indication that shows them where they are currently located within the larger space. In this manner, the user's interactions with their device may be more efficient and enjoyable, and the user may use the particular applications on their device more often and also be more likely to purchase the particular device (par. 6).


Regarding claim 30, Scavezze et al and Gammons and Nielsen teach the wearable display system of claim 20, but they don’t expressly teach wherein after expiration of a period of inactivity, the hardware processor directs the display to cease rendering the scrollbar.  
Conway et al teaches wherein after expiration of a period of inactivity, the hardware processor directs the display to cease rendering the scrollbar (i.e. Receive selection on control? No: Fade control after time X (FIG. 4B steps 434, 436 and par. 92)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Conway et al to stop displaying the scrollbar after a period of inactivity, because doing so would provide graphical information in sufficient detail for a user while still giving the user a sense of space and permitting the user to move intuitively throughout the space (par. 4), and would provide the user with a contextual indication that shows them where they are currently located within the larger space. In this manner, the user's interactions with their device may be more efficient and enjoyable, and the user may use the particular applications on their device more often and also be more likely to purchase the particular device (par. 6).



Conclusion

3.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
May 7, 2022